Citation Nr: 1116526	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-46 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from October 1962 to April 1963 and active service from July 1963 to August 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection was granted and an initial evaluation of 10 percent was assigned for DJD of the right knee therein.


FINDING OF FACT

The Veteran's DJD of the right knee does not manifest flexion limited to 30 degrees, or any limitation of extension or recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd. on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided the assistance to the Veteran required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In this regard, the Board notes that private treatment records from one provider have been associated with the claims file.  Attempts to obtain private treatment records from three other providers were unsuccessful.  However, they do not exist, are unavailable, are duplicative of the evidence of record, and/or are irrelevant to the Veteran's claim, which now solely concerns the current severity of his disability, due to the period of time covered.  The Board also notes that the Veteran was provided a BVA hearing.  He additionally was afforded a VA examination, which is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining medical examination adequacy as providing sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995) (each holding that a remand is not required solely due to the passage of time since the most recent VA examination).

Finally, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

The Veteran seeks an initial evaluation in excess of 10 percent for his DJD of the right knee.  He contends that his manifestations of this disability are more severe than contemplated by such a rating.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  When two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate if distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Currently, the Veteran's DJD the right knee is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Diagnostic Code 5010 addresses arthritis which is due to trauma and is substantiated by X-ray findings.  Pursuant to this provision, this condition is rated as arthritis, degenerative.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, evaluations for degenerative arthritis established by X-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 60 degrees warrants a noncompensable evaluation, while flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees warrants a noncompensable evaluation, while extension limited to 10 degrees warrants a 10 percent evaluation.  A 20 percent rating requires extension limited to 15 degrees, while a 30 percent rating requires extension limited to 20 degrees.  Extension limited to 30 degrees merits a 40 percent evaluation.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

Several other Diagnostic Codes pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994); Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Although all the evidence has been reviewed, the Board notes at the outset that only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Private treatment records from Dr. I.A. show that the Veteran underwent right knee arthroscopy, meniscectomy, and chondroplasty in December 2005.  Immediately following this procedure, he had full range of motion without pain in his right knee.  

The Veteran related in a March 2006 statement that he has right knee pain, discomfort, and swelling and has tripped, slipped, and lost his footing as a result of his right knee.  He also related that it has been a long time since he lost time from work because of his right knee, but that it did cause him to change from a non-sedentary position to a less well compensated sedentary desk job in the 1980's.

In an April 2006 letter, Dr. I.A. noted that the benefits of the Veteran's arthroscopy were temporary and that he most likely would require additional surgery on his right knee in the future.

J.B., the Veteran's wife, indicated in a statement dated in April 2006 that the Veteran walks with a limp, experiences difficulty walking on uneven terrain and on concrete floors, has right knee swelling, and has tripped and fallen many times due to weakness in his right knee.

In an undated statement received in September 2006, G.R., a friend of the Veteran's, conveyed that the Veteran has a slight limp and seems to favor one leg.

The Veteran underwent a VA examination for his right knee in April 2007.  He complained of constant pain which is elicited by physical activity and alleviated by rest, stiffness, swelling, weakness, and occasional giving way and locking.  He denied incapacitation due to these symptoms.  However, he stated that he is unable to run and is unable walk for long periods.  Physical assessment revealed that the Veteran's posture and gait were within normal limits.  It was noted that he did not use any ambulatory aid.  Scars were present on his right knee.  There was locking pain, crepitus, and signs of edema.  Range of motion was to 0 degrees extension and to 110 degrees flexion.  Pain was present at the extreme of flexion.  Pain also was produced with repeated use, but there was 0 degrees of additional limitation of motion.  Further, repeated use produced no additional limitation of motion as a result of fatigue, weakness, lack of endurance, or incoordination.  Ligament stability tests were not conducted because the Veteran had a lot of right knee pain.  X-rays of his right knee showed degenerative arthritic changes, namely moderately advanced DJD.  The examiner opined that the Veteran experienced limited exercise and ambulatory capacity as a consequence thereof.

In his May 2008 Notice of Disagreement (NOD), the Veteran indicated that he was always in pain and could not fully extend his right leg because of his right knee.

The Veteran testified at the September 2010 BVA hearing that his right knee manifests a dull, aching pain with use as well as stiffness, swelling, instability, and limited extension to about 75% of normal.  He denied locking up, recent dislocations, and muscle spasms.  He noted that his right knee causes him to have problems with stairs, especially going down, and renders him unable to walk for more than one half a mile, to sit for long periods, and to play sports.  However, the Veteran indicated that he was able to bike for about 15 minutes and did not use a cane or knee brace.  He also indicated that he has not sought treatment for a number of years because doctors have told him nothing can be done except more surgery in the future.  Instead, he related that he takes over the counter pain killers.  The Veteran finally stated that he had to take an accounting desk job with his company due to his right knee but that he had lost no time from work except for his 2005 operation and for doctor's appointments.

Given the above, the Board finds that an initial disability evaluation in excess of 10 percent for DJD of the right knee is not warranted.  There is no indication from the evidence of flexion limited to 30 degrees or that there is any limitation of extension.  The Veteran's range of motion indeed was normal in December 2005.  At his April 2007 VA examination, his flexion was to 110 degrees and his extension was to 0 degrees.  These findings do not support the Veteran's statement in his May 2008 NOD or his testimony at the September 2010 BVA hearing that his right leg extension is limited, specifically to around 75% of normal.  Although they do show some limitation of flexion in the Veteran's right knee on one occasion, this limitation does not rise even to the level necessary for compensable ratings, let alone ratings in excess of 10 percent, under Diagnostic Code 5260 and Diagnostic Code 5261.

Consideration has been given to whether the evidence indicates that a disability evaluation in excess of 10 percent for DJD of the right knee is warranted for limitation of motion on the basis of DeLuca and associated regulations.  However, there has been no showing of greater limitation of motion in the Veteran's right knee as a result of flare ups or functional loss due to weakness, excess fatigability, incoordination, or pain on use.  No evidence of flare ups exists.  Stiffness was reported by the Veteran.  Weakness causing trips, slips, lost footing, and falls additionally was reported by him and his wife J.B.  Repeated use nevertheless produced no additional limitation of motion as a result of fatigue, weakness, lack of endurance, or incoordination at the April 2007 VA examination.  The Veteran further continually has complained of pain and discomfort.  Such pain was noted at the extreme of flexion and upon repeated range of motion testing at the April 2007 VA examination.  Yet there was no additional limitation of motion as a result.  

A separate disability evaluation for DJD of the right knee also is not warranted under Diagnostic Code 5257.  The Veteran complained of occasional giving way and locking at the April 2007 VA examination.  He also complained of instability, but denied locking up and recent dislocations, at the September 2010 Video Conference hearing.  However, there is no objective evidence of such symptoms.  Dr. I.A. did not mention any recurrent subluxation or instability or related symptoms.  Ligament stability tests were not performed at the April 2007 VA examination due to the Veteran's pain.  Yet like with Dr. I.A., the examiner who conducted this examination did not reference any recurrent subluxation or instability or related symptoms.  Further, even if the Board were to concede objective manifestations in this regard, it has not been shown that these manifestations are attributable to the Veteran's DJD of the right knee.

With respect to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, the evidence does not reveal that the Veteran's DJD of the right knee manifests ankylosis, problems with the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  These Diagnostic Codes therefore are inapplicable, and consideration of them is unnecessary.

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his DJD of the right knee.  Specifically, he has reported problems with stairs, especially when descending, and an inability to walk or sit for long periods, run, or play sports.  J.B., the Veteran's wife, and G.R., the Veteran's friend, reported that the Veteran has a limp, seems to favor one leg, and experiences difficulty walking on uneven terrain and on concrete floors.  As lay persons, the Veteran, his wife, and his friend are competent to relate such affects to the Veteran's daily life.  See Layno v. Brown, 6 Vet. App. 465 (1994) (finding that lay testimony is competent when it concerns observable features or symptoms of injury or illness).  The Board also finds them credible in this regard, as the examiner who conducted the April 2007 VA examination opined that the Veteran experienced limited exercise and ambulatory capacity as a result of his right knee DJD.  However, VA cannot consider factors wholly outside the enumerated rating criteria and associated statutes, regulations, and caselaw to rate a disability.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In sum, the preponderance of the evidence is against the Veteran's entitlement to an initial disability evaluation in excess of 10 percent, to include separate evaluations, for DJD of the right knee during the entire period on appeal.  Staged ratings thus are not warranted.

The above determination continuing the Veteran's 10 percent disability evaluation for his DJD of the right knee is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no indication that referral is warranted for consideration of the assignment of an evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing in this case that the Veteran's right knee DJD disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, for the reasons set forth above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability.  Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional right knee DJD disability picture.  

Even if the Board were to concede that he did manifest such a disability picture, the evidence does not show that he exhibits the related factors of marked interference with employment or frequent periods of hospitalization.  He indicated that he switched from a non-sedentary to a desk job in his company in the 1980's, but also indicated that it had been a long time since he lost time from work because of his right knee other than for his 2005 surgery and for doctor's appointments.  This surgery presumably was at a hospital, although it is unclear whether it was on an inpatient or an outpatient basis.  Yet there is no other evidence of any, let alone frequent, hospitalizations due to the Veteran's right knee DJD.

Remanding this claim to the RO for referral to the Under Secretary for Benefits or Director of the Compensation and Pension Service for extraschedular consideration is not warranted for each of the above discussed reasons.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability evaluation in excess of 10 percent for DJD of the right knee is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


